HUGHES, District Judge.
The paper recited by Jeffries in his answer to the process of garnishment conferred on him a power coupled with a trust. The power is wljat the legal writers call “an imperative power”; and if the donee of it accepted it and entered upon the execution of it he became bound by the directions of his donor. As soon as he made collections under it, he became an agent charged with a trust; and the funds he collected became trust funds, which it was his duty to dispose of according to the direction of the makers of the writing. This is certainly so as to the funds on hand before the issuing of the executions. See Perry, Trusts, § 248.
I think the principle is well settled, that when a principal assigns his effects for the benefit of his creditors, and gives the as-signee a power of attorney to collect and receive all debts and outstanding claims, the power is irrevocable; and the funds, when collected by the agent, became charged with the trust set forth in the appointment. See Story, Ag. § 477; Walsh v. Whitcomb, 2 Esp. 565. I think the funds held by Jeffries must be held not to be affected by the executions which have issued in these cases; and that they must be applied in accordance with the trust with which he was vested.
A copy,
[Seal.] • Teste: M. F. Pleasants, Clerk.